Citation Nr: 1403499	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 60 percent for lumbosacral strain, status post laminectomy with fusion, with neuritis of the femoral and sciatic nerves of the right and left lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active military service from August 1968 to August 1971.

This claim comes to the Board of Veterans' Appeals from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Nashville, Tennessee certified this claim to the Board for appellate review.   The Board remanded this claim to the RO for additional development in March 2012.  

During the course of this appeal, the Veteran requested a Board hearing, which the RO scheduled.  However, on that date, the Veteran failed to report.  Given that he did not request a postponement of the hearing, the Board deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2013).


FINDINGS OF FACT

1.  The evidence is in relative equipoise regarding whether the Veteran has unfavorable ankylosis of the thoracolumbar spine.    

2.  The Veteran has associated neuritis of the femoral and sciatic nerves of the right and left lower extremities, which a 50 percent disability rating under Diagnostic Code (DC) 5237 does not contemplate.  

3.  The Veteran has episodic loss of bladder and bowel control secondary to service-connected disability, which occurs once or twice monthly, but does not necessitate the use of a pad.

4.  For the time period prior to November 12, 2010, voiding dysfunction that does not require the wearing of absorbent materials is noncompensable.  

5.  The 30 percent disability rating assigned the Veteran's renal disease, effective from November 12, 2010, contemplates the predominant symptoms of the Veteran's genitourinary system dysfunction, including the loss of bladder control.    


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a 50 percent rating for lumbosacral strain, status post laminectomy with fusion, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5243 (2013).

2.  The criteria for entitlement to a separate 30 percent rating for neuritis of the femoral and sciatic nerves of the right lower extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.124a, DC 8526 (2013).

3.  The criteria for entitlement to a separate 30 percent rating for neuritis of the femoral and sciatic nerves of the left lower extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.124a, DC 8526 (2013).

4.  The criteria for entitlement to a separate 10 percent rating for bowel impairment are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.20, 4.114, DC 7332 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must also assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b), (c).

Here, the RO provided the Veteran relevant notice and information in a March 2007 letter sent prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not since alleged any notice deficiency in the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  An additional VCAA letter was sent in May 2008.

The RO also obtained the Veteran's service records, post-service VA and private treatment and afforded the Veteran multiple VA examinations, during which examiners addressed the severity of the Veteran's low back disability.  In March 2012, the Board determined that there remained outstanding evidence and medical information that needed to be obtained in support of this claim and ordered the RO to secure it.  According to the Appellant's October 2013 Post-Remand Brief on Virtual VA, the RO subsequently complied with the Board's directives in this regard.  The Veteran does not now claim that there is other evidence for VA to secure or that the VA examinations, considered collectively, are inadequate. 

II.  Analysis

This appeal ensues from a June 2007 rating decision, in which the RO continued the 60 percent evaluation assigned the Veteran's lumbosacral strain, status post laminectomy with fusion, pursuant to 38 C.F.R. § 4.71a, DC 5243.  

By Decision Review Officer decision dated May 2009, the RO separately service connected the Veteran for neuritis of the femoral and sciatic nerves in the bilateral lower extremities secondary to his service-connected low back disability.  The RO assigned the Veteran 20 percent ratings for each lower extremity, effective October 14, 2008.  In a September 2009 Decision Review Officer decision, however, the RO found that its May 2009 decision was clearly and unmistakable erroneous.  The RO explained that, because the 60 percent rating assigned the Veteran's low back disability under DC 5243, which governs ratings of intervertebral disc syndrome (IDS), contemplated the neurological impairment in the Veteran's lower extremities, service connection could not be assigned the impairment on separate bases without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.  The RO thus recharacterized the Veteran's low back disability to include neuritis of the femoral and sciatic nerves of the right and left lower extremities and continued the 60 percent rating assigned that disability.  

The Veteran claims that, if the Board is to rate his low back disability in conjunction with his leg problems, it should assign such disability a 100 percent rating; otherwise, it should separately rate him for all neurological abnormalities associated with his low back disability.  As the Board noted in its March 2012 remand, the matter at hand is therefore whether the Veteran is entitled to a rating in excess of 60 percent for his service-connected low back disability or, whether as a component of this claim, he is entitled to separate ratings for his right and left lower extremity disabilities and/or any other neurological abnormalities.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

A.  Schedular Rating

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2013).  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

There is no doubt the Veteran is severely disabled as a result of his low back disability.  For decades, since May 1986, this disability has been rated 60 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5243.  As there is no evidence that the assignment of this rating was based on fraud, the rating is protected.  See 38 C.F.R. § 3.951(b) (2013) (disability that has been continuously rated at or above any evaluation of disability for 20 or more years will not be reduced to a lower rating except upon a showing that such rating was based on fraud). 

A 60 percent rating is the maximum assignable under DC 5243 pursuant to the Formula for Rating IDS Based on Incapacitating Episodes (formula for rating IDS).  IDS may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (general formula) or under the Formula for Rating IDS Based on Incapacitating Episodes.  A lumbosacral strain is to be rated under the general formula.  The formula for rating IDS contemplates neurologic involvement.  Under the general formula, associated objective neurologic abnormalities, including, but not limited to bowel and bladder impairment, are to be rated separately.  38 C.F.R. § 4.71a, DC 5237, Note (1) (2013).  In this case, the Veteran's low back disability involves IDS and a lumbosacral strain; therefore, to be assigned a rating in excess of 60 percent under the general formula, the evidence must establish that the Veteran has unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DCs 5236, 5243 (2013)  

The record in this case does not establish that the Veteran has unfavorable ankylosis of the entire spine.  It thus appears that, to ensure the Veteran is assigned the most beneficial rating, the Board must set aside the 60 percent rating under the formula for rating IDS and assign the Veteran a combination of ratings under both the general formula and DCs pertinent to neurological abnormalities.  As explained below, the evidence supports such an assignment, including a 50 percent rating under the general formula and two 30 percent ratings under DC 8526.  Collectively these ratings exceed the protected 60 percent.  See 38 C.F.R. § 4.25, Table I - Combined Ratings Table.

The record is in relative equipoise regarding whether the Veteran has ankylosis of the thoracolumbar spine.  A report of VA examination conducted in June 2012 reflects that the Veteran does not.  According to reports of VA examinations conducted during the course of this appeal, in March 2007 and October 2008, however, the Veteran has ankylosis of his thoracolumbar spine, described once as favorable and once as unfavorable, the latter secondary to nerve root stretching.  Resolving reasonable doubt in the Veteran's favor pursuant to 38 C.F.R. § 3.102, the Board assigns the Veteran a 50 percent schedular rating for unfavorable ankylosis of the thoracolumbar spine under DC 5236.  In the absence of unfavorable ankylosis of the entire spine, a rating in excess of 50 percent is not warranted.

The Board also assigns the Veteran separate 30 percent ratings for severe neuritis in each lower extremity under DC 8526.  It is possible for a claimant to have separate and distinct manifestations from the same injury, which permit rating the manifestations under several DCs.  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition(s).  Esteban v. Brown, 6 Vet. App. at 261-62 (1994).  Pyramiding, which is the evaluation of the same disability or the same manifestation of a disability under different DCs, is to be avoided.  38 C.F.R. § 4.14 (2013).

In this case, the 50 percent rating assigned the Veteran's low back disability does not contemplate the nerve damage in the Veteran's lower extremities, which the record shows is affecting the femoral and sciatic nerves.  In May 2008, a private physician characterized the neuropathy as severe, worse on the left, thereby warranting the assignment of separate 30 percent ratings for each lower extremity under 38 C.F.R. § 4.124a, DC 8526 (2013).  There is no evidence of complete paralysis of the femoral nerve or severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; therefore, a rating in excess of 30 percent is not warranted under DC 8520 or DC 8526.  For example, on VA diabetes examination in December 2012, strength was 5/5 on knee extension and flexion and 5/5 on ankle plantar flexion and dorsiflexion.  The examiner also stated that the Veteran did not have muscle atrophy.  On VA back examination in June 2012, strength was 4/5 in the hips, knees, ankles, and great toes.  This examiner also found no muscle atrophy.  Similar findings were reported on VA neurological examination in June 2012.

According to VA treatment records and a report of VA examination conducted in June 2012, the Veteran also has urge incontinence, occasional urine spillage and episodic loss of bladder and bowel control secondary to his service-connected low back disability, the latter of which occurs once or twice monthly, but does not necessitate the use of a pad.  A separate compensable rating may be assigned the bowel, but not bladder, impairment.  

Voiding dysfunction that does not require the wearing of absorbent materials is noncompensable, see 38 C.F.R. § 4.115a, and therefore not warranting a separate compensable rating.  Further, during a portion of the appeal period, effective since November 12, 2010, the Veteran has been in receipt of a 30 percent disability rating for renal disease, a rating that contemplates the predominant symptoms of the Veteran's genitourinary system dysfunction, including loss of bladder control and urge incontinence.  

Evaluating the Veteran's bowel impairment by analogy to impairment of sphincter control, rectum and anus, under DC 7332, see 38 C.F.R. § 4.20 (when an unlisted condition is encountered it may be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous), warrants the assignment of a 10 percent rating.  DC 7332 provides for the assignment of such a rating when there is constant slight or occasional moderate leakage.  This impairment is separate and distinct from the symptoms of the Veteran's low back disability and lower extremity nerve damage.  A rating in excess of 10 percent is not warranted as the wearing of a pad is not necessitated.  Again, the Veteran has reported that he does not use pads.

B.  Extraschedular Consideration

In certain circumstances, a claimant may be assigned a higher initial or increased rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial or increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular evaluation if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

Here, the RO has assigned the Veteran a total disability rating based on individual unemployability (TDIU) for his service-connected disabilities.  Referral for consideration of this matter is nonetheless not necessary as the schedular criteria pertinent in this case reasonably describe the level of severity and symptomatology of the Veteran's low back disability.  

The spine criteria contemplate not only the symptoms affecting the Veteran's spine, but also those affecting his femoral and sciatic nerves.  The digestive system and peripheral nerve criteria contemplate the Veteran's severe nerve damage and intermittent loss of bowel control.  The Veteran is not now claiming that he has any other, or more severe, symptoms not contemplated by the criteria under which his low back disability and secondary neurological abnormalities are rated.   


ORDER

In lieu of a 60 percent rating under Diagnostic Code 5243, a 50 percent rating for lumbosacral strain, status post laminectomy with fusion, is granted under the General Rating Formula for Disease and Injuries of the Spine, with a separate 30 percent rating for neuritis of the femoral and sciatic nerves of the right lower extremity and a separate 30 percent rating for neuritis of the femoral and sciatic nerves of the left lower extremity.

A separate 10 percent rating for bowel impairment is granted.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


